Citation Nr: 9902416	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-15 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service connected 
chronic allergic rhinitis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from May 1942 until December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1996, from 
the Jackson, Mississippi, regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued the 30 percent disability evaluation for chronic 
allergic rhinitis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The appellants chronic allergic rhinitis is manifested 
by significant nasal crusting, dry atrophic nose, ozena and 
decreased sense of smell.


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for 
chronic allergic rhinitis is met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6501 (1996); 38 C.F.R. § 4.97, Diagnostic 
Codes 6522, 6523, 6524 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1996, the veteran claimed that his service-connected 
chronic allergic rhinitis had worsened.  The United States 
Court of Veterans Appeals (Court) has held a claim for an 
increased rating for a disability to be well grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992).  Accordingly, we find the claim for an increased 
rating of chronic allergic rhinitis to be well grounded.  
Furthermore, he has not indicated that any probative evidence 
not already associated with the claims folder is available; 
therefore the duty to assist him has been satisfied.  
38 U.S.C.A. 5107(a) (West 1991).

Service connection was granted for allergic rhinitis (hay 
fever) by the RO in a rating decision in June 1949.  A 
noncompensable evaluation was assigned effective from May 13, 
1947.  A rating decision in October 1982 confirmed and 
continued the noncompensable evaluation.  Based on outpatient 
treatment records, the RO in a rating decision in March 1983 
assigned a 10 percent disability evaluation for chronic 
allergic rhinitis effective from November 17, 1982.  This was 
confirmed and continued by rating decisions in October 1983 
and November 1984.  The RO increased the evaluation to 30 
percent in a rating decision in August 1985 with an effective 
date of June 1984.  The decision was based on treatment 
records showing nose bleeding, recurrent, moderate crusting, 
ozena and atrophic changes.

A rating decision in August 1986 proposed a reduction to 10 
percent from November 1986.  After review of additional 
evidence, the RO continued the 30 percent evaluation in an 
October 1986 rating decision.  After review of the report of 
a routine future examination, the RO confirmed and continued 
the 30 percent evaluation in a rating decision in August 
1987.  After review of medical records, the RO confirmed and 
continued the 30 percent evaluation in rating decisions in 
June 1989 and January 1990.

The veteran was afforded a VA compensation and pension 
examination (C&P) in May 1996.  His medications were listed 
as Vancenase, a nasal inhaler, saline solution and Seldane.  
He recently had been prescribed antibiotics due to 
exacerbation of the symptoms with more symptomatic nasal 
signs and headache.  He had last been seen at the allergy 
clinic at the VA Medical Center (VAMC) in Memphis in March 
1996.  At a previous visit he had been diagnosed with 
rhinitis medicamentosa and was asked to discontinue over the 
counter medications.  His last ENT visit was at Memphis VAMC 
in April 1996 because of relapsing nosebleeds.  

The examination revealed purulent discharge from the left 
nare and the right nare was clear.  There was fullness in the 
right post-pharyngeal wall.  Results of a computer tomography 
scan of the sinus were normal and it was noted that results 
in 1991 had been normal.  It was noted that the veteran was 
also being seen by a private ENT specialist and an allergist.  
The examiner noted that the veteran had mild difficulties 
breathing through the nose.  He did not have a headache.  
Examination of the nose showed mild to moderate hyperemia in 
both nasal passages.  Crusty materials were present 
particularly in the left nasal passage.  Active bleeding was 
not noted although cracks were seen on the septum.  The 
examiner described the mucosa as overall dry-looking.  

The veteran commented that the inside of his nose was itching 
and there was a strong odor to the crusty material.  He 
reported that he washed his nose twice daily with normal 
saline.  The veteran detected only weakly or vaguely the 
smell of an alcohol pad and an orange skin newly peeled off.  
The veteran reported that his sense of smell of food had 
diminished.  The diagnosis was:

Allergic rhinitis, and also the veteran has 
superimposed diagnosis of rhinitis 
medicamentosa  by Allergy Clinic in November of 
1995.  Examination showed crusted materials 
inside of the nasal passages but none on the 
left nare.  The veteran, as per history and per 
test, showed a decreased ability to dectect the 
odor of alcohol and orange peel.  There is a 
history of headache with radiation to the back 
of his head and diagnosed as having headache 
related to sinusitis.  The veteran was treated 
with antibiotics and the headache appeared to 
be improving as per statement. The computed 
tomography scan of the sinuses showed no active 
sinusitis that could be demonstrated. 

Outpatient treatment records from the VAMC in Memphis and in 
Jackson indicated that the veteran sought treatment for 
symptoms related to rhinitis on several occasions.  

An office note from Steve Cole, M.D. noted that the veteran 
had been followed at the VA clinic for 6 or more years for 
chronic vasomotor and atrophic rhinitis.  Dr. Cole noted that 
during the period of treatment, significant improvement had 
not been shown and actually showed some worsening.  

An evaluation from Robert B. Irwin, M.D. in April 1996 noted 
that the veteran had a longstanding history of rhinitis.  The 
clinical findings noted a reddened, swollen nasal mucosa with 
mucoid secretions and no polyps visualized on rhinoscopy.  
Dr. Irwin found the oropharynx moderately injected without 
acute exudates and the posterior wall was coated with a 
mucoid drainage.  Other findings were clear auditory canals, 
non-injected and non-retracted tympanic membranes.  The 
impression was chronic rhinosinusitis, chronic atrophic 
rhinitis, and chronic maxillary sinusitis.  

A letter from Dr. Irwin dated in October 1997 summarized a 
recent evaluation as showing manifestations of chronic 
rhinitis and chronic sinusitis.  The veteran exhibited a 
polypoid nasal mucosa with significant nasal crusting of the 
septum.  The progress note indicated the veteran complained 
of paranasal sinus pain and congestion, nasal crusting and 
profound anosmia.  The clinical findings revealed a reddened 
swollen nasal mucosa with mucoid secretions and a polypoid 
mucosa visualized on rhinoscopy.  Other findings reported 
included a mildly injected oropharynx without acute exudates 
and the posterior wall was coated with mucoid drainage.  

Harold K. Hudson, M.D., wrote in October 1997 that 
examination of the veteran revealed dry atrophic nose with 
extensive crusting and a loss of the sense of smell.  These 
symptoms were being treated with prescribed medication.  Also 
in October 1997, Dr. Hudson wrote that the veteran [h]as 
long history of atrophic rhinitis [with] ozena dating back to 
the 1940s.

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1998).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998).

During the pendency of the appeal, the code for evaluating 
respiratory disorders was revised in October 1996 and 
included revision of the rating criteria for rhinitis.  61 
Fed. Reg. 46720 (1996) (codified at 38 C.F.R. § 4.97).  Code 
6501 was discontinued and replaced by Codes 6522, 6523, and 
6524.  The United States Court of Veterans Appeals has held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should ... apply ...."  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The statement of the case in February 1997 provided the 
current schedular criteria for allergic or vasomotor 
rhinitis.  The supplemental statement of the case in May 1997 
provided the pre-October 1996 schedular criteria for chronic 
atrophic rhinitis.  Since the new schedular criteria 
(regulatory change) became effective during the appeal prior 
to a final decision by the Board on the issue, the version 
most favorable to the veteran will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to the October 1996 amendments, rhinitis was evaluated 
under diagnostic code 6501 which provided that a 30 percent 
evaluation was warranted for chronic atrophic rhinitis with 
moderate crusting and ozena, atrophic changes.  A 50 percent 
evaluation was warranted for chronic atrophic rhinitis with 
massive crusting and marked ozena, with anosmia.  38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1996).  

Under the new rating regulations, several codes may be 
utilized in the evaluation of rhinitis.  For allergic or 
vasomotor rhinitis, the new schedular criteria include the 
degree of obstruction of the nasal passage, and the presence 
of polyps and hypertrophy of the turbinates with the maximum 
evaluation being 30 percent.  Allergic or vasomotor rhinitis 
warrants a 10 percent rating when there are no polyps but 
with greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
rating is warranted when there are nasal polyps.  38 C.F.R. § 
4.79, Diagnostic Code 6522.  The maximum evaluation for 
bacterial rhinitis is 50 percent.  38 C.F.R. § 4.97, Code 
6523.  A 100 percent evaluation may be awarded for Wegener's 
granulomatosis, lethal midline granuloma.  Other types of 
granulomatous infection are evaluated as 20 percent 
disabling.  38 C.F.R. § 4.97, Diagnostic Code 6524.  
Traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side merits a 10 percent evaluation.  38 
C.F.R. § 4.97, Code 6502. 

After a careful review of the evidence of record and both the 
new and old regulations, the Board finds that the old 
criteria for rating rhinitis is more favorable to the 
veteran.  An increased rating is merited for the veterans 
nasal disorder under the old diagnostic rating criteria.  The 
regulations in effect at the time of the veterans claim 
provide for a 50 percent disability evaluation for chronic 
atrophic rhinitis with massive crusting and marked ozena, 
with anosmia.  The Board finds that the veterans 
manifestations of chronic allergic rhinitis more nearly 
approximates the criteria required for the higher evaluation.  

While the evidence does not describe the veterans 
manifestations of crusting and ozena as massive crusting 
and marked ozena, the crusting has been described as 
significant and extensive in October 1997.  In 
addition, the evidence shows the veteran has ozena and also 
has loss of the sense of smell.  Accordingly, it is the 
finding of the Board that the severity of the appellants 
chronic allergic rhinitis and the overall disability picture 
does more nearly approximate the 50 percent criteria such as 
to warrant an increased rating under the old criteria.  38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6501 (1996).

The Board also notes that the evidence does not support an 
evaluation higher than 50 percent.  It is the maximum 
schedular evaluation for rhinitis under the old criteria.  
Under the new criteria, a higher evaluation could be awarded 
for Wegeners granulomatosis; however, the veteran is not 
service connected for Wegeners granulomatosis, and there is 
no medical evidence to suggest the presence of this disorder.  
The highest evaluation under any of the other appropriate 
rating codes is the 50 percent evaluation currently awarded. 


ORDER

A 50 percent evaluation for chronic allergic rhinitis is 
granted, subject to regulatory criteria applicable to payment 
of monetary awards.   





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
  Chronic nasal stuffiness. CURRENT MEDICAL DIAGNOSIS & TREATMENT,  Lawrence M. Tierney, 
Jr., MD & Stephen J. McPhee, MD & Maxine A. Papadakis, MD.(page 195, 35th edition) 
- 2 -
